internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-113507-01 date date legend fund a fund b fund c fund d fund e fund f fund g fund h fund i fund j fund k fund l fund m fund n trust a state a accountant manager plr-113507-01 date date date date date date date date date dear this is in reply to a letter dated date and subsequent correspondence requesting a ruling on behalf of fund a fund b fund c fund d fund e fund f fund g fund h fund i fund j fund k fund l fund m and fund n individually a fund you have requested a ruling that each fund except for fund n be granted an extension of time under sec_301 of the procedure and administration regulations to make an election under sec_855 of the internal_revenue_code for fund’s tax_year ended date additionally you have requested a ruling that fund n be granted an extension of time under sec_301 to make an election under sec_853 for fund n’s tax_year ended date facts trust a is registered as an open-end diversified management investment_company under the investment_company act of u s c sec_80a-1 et seq as amended the act and is organized as a state a business_trust trust a commenced operations on date each fund is a series of trust a and is registered under the act as an open-end diversified management investment_company in the federal_income_tax return filed for its first year each fund elected to be treated as a regulated_investment_company ric under subchapter_m part i of chapter of the code and has maintained its election and qualification as a ric in each tax_year thereafter each fund maintains its books_and_records in accordance with an accrual_method of accounting each fund files its federal_income_tax return on the basis of a fiscal_year beginning on date and ending on date an independent accountant accountant was retained as a paid preparer to prepare and sign the federal_income_tax return of each fund however manager was plr-113507-01 responsible for preparing and mailing a form_7004 application_for automatic_extension of time to file a corporation income_tax return for each fund since each fund’s inception its annual federal_income_tax return_due_date has been extended and its return has been filed in a timely fashion in addition each return has included an election pursuant to sec_855 and sec_1_855-1 of the income_tax regulations if such a dividend was required to pay all of the fund’s investment_company_taxable_income and net_capital_gain for the tax_year with respect to fund n each return has also included an election pursuant to sec_853 and sec_1_853-4 regarding the pass through of foreign tax_credits to fund n’s shareholders for its taxable_year ending date each fund except for fund n intended to make an election under sec_855 the due_date without extensions for filing each fund’s return in which the election had to be made was date prior to date the board_of directors for each fund except for fund n declared dividends pursuant to sec_855 for net_investment_income and capital_gains for the taxable_year ended date the dividends were paid_by each fund within the 12-month_period following date fund n intended to make an election under sec_853 for its taxable_year ended date the due_date without extensions for fund n’s return in which the election had to be made was date each fund filed its federal_income_tax return for year ended date on date and made thereon the election for which it is requesting an extension of time to make the typical procedure for filing the extensions has been for manager to assign the responsibility to an individual staff member for the taxable_year ended date it was the responsibility of manager’s financial reporting unit manager unit manager to monitor the dates and to ensure that each fund’s form_7004 was timely filed each fund was under the belief that its form_7004 was timely filed by the manager because filing extensions was part of the regular fiscal_year end process of the manager and in previous years the manager had filed the extensions by the appropriate due_date in preparation of the date tax returns accountant’s senior tax manager responsible for the preparation of each fund’s tax_return called the unit manager on date requesting a copy of each fund’s form_7004 the unit manager was under the belief that each fund’s form_7004 was properly filed and indicated that the copies would be forwarded on date the unit manager reviewed the appropriate files but failed to locate copies of the extensions on date manager contacted the internal_revenue_service service and the service indicated that it did not have any record of having received extensions for the date tax returns to date no fund has been able to produce any proof or copy establishing that its form_7004 had been filed at or near date the funds and trust a initiated organizational changes some of which impacted the unit manager the organizational changes included the addition of five new funds to trust a the reorganization of internal managers and a decrease in administrative staff that assists in the processing of each fund’s tax_return extension request these changes disrupted normal operations and caused the unit manager to inadvertently neglect to prepare and file the extension requests by date plr-113507-01 on or about date accountant recommended to manager that each fund seek an extension of time under sec_301_9100-1 and sec_301_9100-3 to make its respective election under sec_853 or sec_855 law and analysis sec_853 provides that if more than percent of the value as defined in sec_851 of a ric's assets at the close of the taxable_year consists of stock_or_securities in foreign_corporations and the ric meets the requirements of sec_852 for the taxable_year the ric may elect to have its shareholders treated as if they had paid their proportionate share of certain foreign taxes paid_by the ric sec_853 provides that the amount to be treated by the shareholder for purposes of sec_853 as his proportionate share of taxes paid to any foreign_country or possession_of_the_united_states and gross_income derived from sources within any foreign_country or possession_of_the_united_states shall not exceed the amounts so designated by the ric in a written notice mailed to its shareholders not later than days after the close of its taxable_year sec_1_853-4 provides the manner in which a ric makes an election under sec_853 an election under sec_853 must be made not later than the time prescribed for filing the return including extensions thereof and is irrevocable with respect to the dividend or portion thereof and the foreign taxes paid with respect thereto to which the election applies sec_855 provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a tax_year including the period of any extension of time granted for filing such return and distributes the amount of the dividend to shareholders in the 12-month_period following the close of such tax_year and not later than the date of the first regular dividend payment made after the declaration the amount so declared and distributed shall to the extent the ric elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such tax_year except as provided otherwise by sec_855 sec_1_855-1 provides that a sec_855 election must be made in the return filed by the company for the tax_year the election should be made by the taxpayer by treating the dividend or portion thereof to which such election applies as a dividend paid during the tax_year in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the company as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such tax_year after the time for filing the return for the tax_year for which an election is made under sec_855 the election is irrevocable sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a plr-113507-01 revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and representations submitted we conclude that each fund has satisfied the requirements for our granting a reasonable extension of time to allow it to make the election under sec_853 or sec_855 accordingly each fund except for fund n is granted an extension until date to make an election under sec_855 for its tax_year ended date additionally fund n is granted an extension until date to make an election under sec_853 for its tax_year ended date this ruling is limited to providing extensions of time for filing sec_855 and sec_853 elections and does not provide relief from any liability incurred as a result of filing a late return except as specifically ruled upon herein we express no opinion concerning any federal excise or income_tax consequences relating to the facts herein under any other section of the code for example we express no opinion as to whether each fund in fact has satisfied all of the requirements of sec_855 and the regulations thereunder similarly we express no opinion as to whether fund n in fact has satisfied all of the requirements of sec_853 and the regulations thereunder for instance we express no opinion as to whether fund n in fact mailed to its shareholders the written notice required under sec_853 we also express no opinion as to whether each fund qualifies as a ric under subchapter_m part i of chapter of the code further no opinion is expressed as to whether each fund’s tax_liability is not lower in the aggregate for the year to which the regulatory election applies than fund’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return involved the director's office will determine each fund’s tax_liability for the year involved if the director's office determines a fund’s liability is lower that office will determine the plr-113507-01 federal_income_tax effect this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely acting associate chief_counsel financial institutions products alvin j kraft chief branch by enclosures copy of this letter sec_6110 copy
